NEARN, Judge,
dissenting.
I must respectfully dissent from so much of the Opinion of the majority that holds the Tennessee Governmental Tort Liability Act (TGTLA) is inapplicable because it concerns tort claims and I dissent from the instructions on remand.
Although I do not differ with the conclusion and reasoning of the Federal Judges in the case of City of Kingsport, Tenn. v. SCM Corp., 429 F.Supp. 96 (E.D.Tenn.1976), I do not believe that their holding is dispositive of the instant case. In the SCM case the municipality was the plaintiff, not the defendant. Therefore, the issue or doctrine of governmental immunity was never present in the case. All of the rights of all of the parties in that case were determined by a *879common statute of limitations of three years. Kingsport was in no greater position than any private citizen when it filed its suit against SCM. Defendant SCM pleaded the statute of limitations of three years. Kingsport countered with the defense that SCM had induced it to forebear the timely filing of suit. SCM settled with the plaintiff Kingsport for $300,000.00 and then sought contribution from other named defendants against which SCM had filed a counterclaim after being sued by Kingsport. The counterclaim defendants all asserted the defense of the three year statute of limitations against SCM. The counterclaim defendants argued that whether or not SCM induced Kingsport not to timely sue had no effect upon them because that was a matter between SCM and Kingsport and in either event would not authorize Kingsport to sue them more than three years after the event. Therefore, there could be no common burden or liability between them and SCM to Kingsport at the time of suit and a common burden at such time was essential for recovery under the doctrine of contribution. In refuting this argument the Federal Court noted the withdrawal of publication from official state reports of Vaughn v. Gill by the Tennessee Supreme Court wherein the Court, in the course of its withdrawn opinion had stated that a common burden to another must exist at the time a suit for contribution was filed. In other words, a judgment must exist against all against whom contribution is sought. A foreseeable result of such a holding in Vaughn could be one where a party waits until the last day of a particular statute of limitations to file suit against only one of several joint tort-feasors thereby defeating any contribution rights that the sued tort-feasor might have against other tort-fea-sors. Perhaps this is why Vaughn v. Gill was withdrawn from publication in the official Tennessee Reports.
In any event, the holding by the Federal Judges in attempting to apply Tennessee law was that in order for contribution to be applicable it was necessary that the common liability exist at the time the original plaintiff’s claim arose. With this principle I agree and this principle has application to the instant case, but is not dispositive of it.
Applying the SCM principle to this case, we have a situation where the counterclaim pleadings charge that at the time of the water damage to Master Trouser Corporation a common liability existed between Security and the City of Ripley to Master Trouser. Now I agree with my colleagues on this Court that the nature of contribution is not ex delicto. Neither is it ex contractu. It rests rather on principles of equity and natural justice. In my opinion it does not necessarily follow from that admission that the one year statute of limitation for tort claims against governmental entities as provided for in the Tennessee Governmental Tort Liability Act is not applicable to this case because it concerns torts. However, I concur that the twelve month period for filing of claims under the Tennessee Governmental Tort Liability Act is not applicable to this case, but for different reasons.
T.C.A. § 23-3102 which is part of the Uniform Contribution Among Tort Feasors Act provides in pertinent part:
“... but no right of contribution shall exist where, by virtue of intrafamily immunity, immunity under the workmen’s compensation laws of the state of Tennessee, or like immunity, a claimant is barred from maintaining a tort action for injury or wrongful death against the party from whom contribution is sought.”
The word “claimant” as used in the Uniform Contribution Among Tort-Feasors Act means the original plaintiff and not the party seeking contribution. Therefore, if the verbiage of T.C.A. § 23-3102 were juxtaposed to the principals in this case it would provide, “ ‘but no right of contribution shall exist where,’ by virtue of a doctrine of immunity Master Trouser ‘is barred from maintaining a tort action for injury ... ’ against the City of Ripley.” At the time of the enactment of T.C.A. § 23-3102 the Tennessee Governmental Tort Liability Act was not in existence. Prior to its enactment the governmental entity enjoyed *880absolute immunity from tort liability. Had the Tennessee Governmental Tort Liability Act not been enacted Security would have no claim against the City of Ripley because Master Trouser would have been barred by absolute immunity. However, the Tennessee Governmental Tort Liability Act was enacted and, in my opinion, must be considered with this case in order to ascertain if Master Trouser’s claim is barred by the doctrine of governmental immunity.
First, it should be recognized that T.C.A. § 23-3102 (UCATFA) does not provide that contribution rights are barred by any statute of limitations that may affect rights between a “claimant” (original plaintiff-Master Trouser) and the party from whom contribution is sought but are barred only by doctrines of immunity as may exist between those parties. Therefore, if immunity is removed, but a suit is not timely filed under a statute of limitations, such suit would be barred by the statute of limitations and not by the doctrine of immunity. In fact, T.C.A. § 23-3317 (TGTLA) provides that “where immunity from suit has been removed ’’-the action-“must be commenced within twelve (12) months after the cause of action arises.” Therefore, it is my conclusion that resolution of the problem before us requires only the determination of whether or not, as between Master Trouser and the City of Ripley, immunity has been removed by the Tennessee Governmental Tort Liability Act and not whether or not the statute of limitation therein would bar Master Trouser from suing the City of Ripley.
Section 23-3307 (TGTLA) provides that, “Except as may be otherwise provided in this chapter, all governmental entities shall be immune from suit....” Therefore, a blanket immunity exists unless a specific provision is made to the contrary.
Section 23-3311 (TGTLA) specifically removes immunity for all injuries caused by employees except in eight enumerated instances. Since this is only a dissent, and an over-long one at that, suffice it to say that I am of the opinion that this case presents none of those eight exceptions.
Therefore I conclude that the Tennessee Governmental Tort Liability Act removes immunity as a bar to any suit Master Trouser might have had against the City of Ripley. It is my view that after reaching this conclusion, no part of the Tennessee Governmental Tort Liability Act has any further application to this case. I reach this conclusion not because the Tennessee Governmental Tort Liability Act concerns torts, but because the Act removes immunity as a defense to a Master Trouser claim against the City of Ripley. The fact that Master Trouser did not meet the notice requirements or the twelve month filing provisions of the Tennessee Governmental Tort Liability Act does not reinstate immunity. Once immunity is removed, failure of a claimant to comply with the Act would result in a dismissal of his case not because of immunity, but because of a failure to comply just as if a claimant might have his claim dismissed for failure to answer interrogatories or follow some other order of the Court. The failure to comply, not immunity, would cause the dismissal.
Since this matter is before us on an appeal from an order granting summary judgment, I do not agree with my colleagues that on remand the Trial Court will have to determine the applicability of T.C.A. § 23-3322 (TGTLA). We ought to have performed that task based on the record before us. First, the suit by Security against the City of Ripley is not under the Tennessee Governmental Tort Liability Act, but is under the Uniform Contribution Among Tort-Feasors Act. Since the City of Ripley was not immune from suit by Master Trouser, third party plaintiff Security has a right to sue the City of Ripley under the Uniform Contribution Among Tort-Feasors Act which it has done. Second, the conduct of the trial of Security’s claim against the City of Ripley is brought under and governed by the Uniform Contribution Among Tort-Feasors Act, not the Tennessee Governmental Tort Liability Act. T.C.A. § 23-3322 in my opinion applies only to those cases where the conduct of the trial is under the Tennessee Governmental Tort Liability Act *881and this case should not be so conducted. Therefore in my opinion T.C.A. § 23-3322 is irrelevant. The statute that this Court should concern itself with is T.C.A. § 23-3311 which is the statute governing whether immunity in fact exists. Since in my opinion, none of the exceptions to removal of immunity listed in § 23-3311 are presented by the record on appeal, that code section removes the defense of immunity by the City of Ripley from any claim by Master Trouser. It is my opinion that once a determination is made that the doctrine of immunity does not bar a claim brought under the Uniform Contribution Among Tort-Feasors Act, no further consideration whatsoever ought be given any procedures under the Tennessee Governmental Tort Liability Act, but the case sought to proceed as an ordinary contribution case with the governmental entity being treated as any ordinary citizen with the exception that any judgment against the governmental entity would be limited in amount as prescribed by the Tennessee Governmental Tort Liability Act.
I do not overlook T.C.A. § 23-3307 (TGTLA) which in part provides: “When immunity is removed by this chapter any claim for damages must be brought in strict compliance with the terms of this chapter.” I construe that sentence to apply only to tort claims filed under that chapter. This must be the meaning thereof because first the Act removes immunity from suit for “injuries” sustained by others; second, is titled Tennessee Governmental Tort Liability Act; third, to my knowledge the Sovereign has never enjoyed absolute immunity from non-tort actions and fourth, as we all agree, an action for contribution is not tor-tious in nature.
Therefore, I would reverse the action of the Trial Judge and order the matter tried as a simple claim for contribution.
Done at Jackson in the two hundred and fifth year of our Independence and in the one hundred and eighty-fifth year of our Statehood.